internal_revenue_service number release date index number -------------------------------- ------------------------------------------- ----------------------------------------- ----------------------------- in re ------------------------------------ department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ---------------------- id no ------------ telephone number -------------------- refer reply to cc psi b06 plr-138019-17 date date legend taxpayer taxable_year a -------------------------------------------------------------------------------- ---------------------------------------------- ------------------ dear ------------------------- this is in response to a letter dated date submitted on behalf of taxpayer requesting extensions of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to make a late election under sec_59 of the internal_revenue_code code for taxable_year with respect to research_and_experimental_expenditures under sec_174 paid and incurred in that year according to the facts and information submitted taxpayer’s internal tax accountant inadvertently failed to timely file form_7004 and form_1120 believing that the forms had already been filed electronically consequently taxpayer failed to timely make an election under sec_59 to use the optional write-off of certain tax_preferences to deduct ratably research_and_experimental_expenditures in the amount of dollar_figurea at all times it was taxpayer’s intention and belief that its taxable_year form_1120 and its regulatory elections were timely filed in accordance with a valid form_7004 for taxable_year plr-138019-17 taxpayer has represented that in requesting an extension of time to make a separate late election under sec_59 for taxable_year it acted reasonably and in good_faith and further there is no prejudice to the interest of the government sec_174 provides in general that a taxpayer may treat research_and_experimental_expenditures which are paid_or_incurred by him during the taxable_year in connection with his trade_or_business as expenses which are not chargeable to capital_account the expenditures so treated are allowed as a deduction sec_59 allows a taxpayer in general to deduct ratably over the 10-year period any qualified_expenditure to which an election under sec_59 applies beginning with the taxable_year in which such expenditure was made sec_59 includes in the definition of qualified_expenditure any amount which but for an election under sec_59 would have been allowable as a deduction for the taxable_year in which paid_or_incurred under sec_174 relating to research_and_experimental_expenditures sec_59 specifically prohibits the deduction of the qualified_expenditures under any other section of the code if the option under sec_59 is elected sec_59 provides that an election under sec_59 may be made with respect to any portion of any qualified_expenditure sec_59 provides that an election made under sec_59 may be revoked only with the consent of the secretary sec_1_59-1 of the income_tax regulations prescribes the time and manner of making the election under sec_59 according to sec_1_59-1 an election under sec_59 shall only be made by attaching a statement to the taxpayer's income_tax return or amended_return for the taxable_year in which the amortization of the qualified_expenditures subject_to the sec_59 election begins the taxpayer must file the statement no later than the date prescribed by law for filing the taxpayer's original income_tax return including any extensions of time for the taxable_year in which the amortization of the qualified_expenditures subject_to the sec_59 election begins and include certain required information sec_1_59-1 provides in part that a taxpayer may make an election under sec_59 with respect to any portion of any qualified_expenditure paid_or_incurred by the taxpayer in the taxable_year to which the election applies an election under sec_59 must be for a specific dollar amount and the amount subject_to an election under sec_59 may not be made by reference to a formula sec_301_9100-1 provides that the regulations under this section and plr-138019-17 sec_301_9100-2 and sec_301_9100-3 establish the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election an extension of time is available for elections that a taxpayer is otherwise eligible to make however the granting of an extension of time is not a determination that the taxpayer is otherwise eligible to make the election sec_301_9100-1 provides that the term regulatory election includes an election whose due_date is prescribed by a regulation published in the federal_register sec_301_9100-1 provides that the commissioner may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than six months except in the case of taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides rules for requesting extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government based solely on the information submitted and representations made we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied accordingly taxpayer is granted an extension of time of days from the date of this letter to make an election under sec_59 to deduct ratably over the 10-year period research_and_experimental_expenditures paid and incurred for taxable_year the election under sec_59 must comply with the requirements of sec_1_59-1 sec_1_59-1 requires in part that an election under sec_59 be made by attaching a statement to the taxpayer's income_tax return or amended_return for the taxable_year in which the amortization of the qualified_expenditures subject_to the election under sec_59 begins the statement must include the taxpayer's name address and taxpayer_identification_number and the type and amount of qualified_expenditures identified in sec_59 that the taxpayer elects to deduct ratably over the applicable_period described in sec_59 in making the election taxpayer should also attach a copy of this letter to the amended returns for taxable_year we have enclosed a copy of this letter for that purpose plr-138019-17 this letter_ruling does not grant an extension of time for filing taxpayer’s federal_income_tax return for the taxable_year except as specifically set forth above we express no opinion concerning the federal tax consequences of the facts described above in particular we express or imply no opinion on whether taxpayer satisfies the requirements of sec_59 and the regulations thereunder or whether the expenditures at issue are research_and_experimental_expenditures under sec_174 or whether the amounts of the research_and_experimental_expenditures at issue are correct this letter_ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information submitted and representations made by taxpayer and taxpayer’s representatives and accompanied by a penalty of perjury statement executed by an appropriate party although this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely peter c friedman peter c friedman senior technician reviewer branch office of associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
